United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 97-1913/1972
                                   ___________

Marshall M. Chernin;                   *
Ida Raye Chernin,                      *
                                       *
      Cross-Appellants/Appellees,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
United States of America,              *
                                       *
      Appellant/Cross-Appellee.        *
                                  ___________

                             Submitted: March 11, 1998
                                Filed: July 10, 1998
                                   ___________

Before WOLLMAN and HANSEN, Circuit Judges, and GOLDBERG,1 District Judge.
                           ___________

GOLDBERG, District Judge.

      This is a tax refund dispute. Marshall M. Chernin (“taxpayer”) and Ida Raye
Chernin, his wife, filed this action, seeking a refund for taxes levied and collected by
the Internal Revenue Service (“IRS”) during the years 1979 to 1983.2 Taxpayer asserts


      1
       The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
      2
       Ida Raye Chernin is a party to this action only because joint federal tax returns
were filed by the couple during the year in question.
that refunds are due for taxes paid on income reported in 1982 on two alternative
grounds: either because (1) in 1982, he lost the unrestricted right to funds that he had
previously claimed as income; or (2) in 1982 he transferred funds to contest an
“asserted liability.” The United States counters that taxpayer does not qualify for a
refund in the first instance because he never repaid the disputed funds that he had
previously claimed as income. In the second instance, the United States maintains that
if the taxpayer is entitled to a refund for funds transferred to secure an “asserted
liability” that he contested, then (1) the refund should only be allowed for the tax year
1983, not 1982; (2) the deduction should be allowed as a non-trade loss, not as a
business loss; and (3) this court does not have jurisdiction to consider whether taxpayer
is entitled to a refund for net operating losses carried back from 1982 to 1979. The
district court first rejected taxpayer’s claim that a refund is due for funds to which
taxpayer allegedly lost an unrestricted right to use. However, the district court still
granted summary judgment in taxpayer’s favor, concluding that a refund is due for
funds transferred to contest an “asserted liability.” The district court also accepted
taxpayer’s claim that the deduction is allowable as a business loss and that a refund is
due for net operating losses. We affirm in part and reverse and remand in part.

I.

        Taxpayer served as the general manager for Long Prairie Packing Company
(“LPP”), a Minnesota corporation, from 1978 through 1982. Taxpayer believed that
under an oral agreement with LPP he was entitled to annual bonus payments as part of
his compensation. The bonus payment amounted to ten percent of LPP’s annual pretax
profits. Taxpayer distributed bonus payments to himself in accordance with the bonus
plan throughout the years 1978 to 1981, and in November of 1982. Between 1978 and
1982, taxpayer’s bonus compensation totaled $965,482. Upon receipt of these
payments, taxpayer deposited the bonus proceeds in two separate accounts with two
banks in Texas. Virtually all of the funds deposited in the Texas banks derived from
the bonus compensation taxpayer received from LPP.

                                           -2-
       In November 1982, allegedly upon finding that taxpayer was appropriating funds
to himself in a manner unauthorized by any agreement oral or otherwise, LPP
terminated taxpayer’s employment. To prevent taxpayer from disposing of the now
contested bonus payments, LPP initiated several civil actions in state courts. In
particular, LPP filed suit in Minnesota state court in 1982, claiming taxpayer
misappropriated and embezzled funds from the company; taxpayer counterclaimed in
this suit, alleging breach of contract. Simultaneously, LPP initiated a suit in Dallas
County, Texas state court. In this later action, LPP moved the court to issue temporary
restraining orders (“TROs”), prohibiting withdrawal of funds from the Texas bank
accounts. The Texas state court granted LPP’s motion and issued ten day TROs, which
were extended on November 15, 1982 until the conclusion of a hearing on a
preliminary injunction requested by LPP. The Texas banks filed counterclaims in
interpleader against both LPP and taxpayer on November 22, 1982. Shortly thereafter,
on December 10, 1982, LPP also successfully persuaded the Texas court to issue a writ
of garnishment against taxpayer’s accounts. The writ of garnishment specifically
named the two Texas banks as garnishees of taxpayer’s accounts.

       Before the Texas state actions could run their course, however, LPP and
taxpayer reached an interim settlement agreement in April 1983 whereby all the Texas
state actions were dismissed, and the disputed funds from the Texas bank accounts
were transferred to First National Bank in Minneapolis, Minnesota. In accordance with
the April 1983 settlement agreement, these funds were placed in an escrow account to
be held pending the outcome of the Minnesota state embezzlement litigation initiated
by LPP. The funds placed in escrow pursuant to the settlement agreement totaled
$1,066,570. A jury ultimately vindicated taxpayer in December 1990, finding that he
properly distributed bonus payments to himself during the years 1978 to 1982 and that
LPP breached its employment contract with taxpayer. Following the jury trial, LPP and
taxpayer entered a settlement agreement whereby the funds in escrow, then totaling
nearly $1.8 million, were released to taxpayer and damages in the amount of $6.5
million were awarded to taxpayer.

                                          -3-
       After prevailing in the embezzlement litigation, taxpayer paid in full his income
tax for the years 1980 to 1983. Soon thereafter, in August 1991, taxpayer timely filed
a Form 1040X amended return for 1982 with the IRS, seeking a $642,768 refund.3
Taxpayer based his claim for refund on 26 U.S.C. § 1341, arguing that the TROs and
the writ of garnishment inhibited his unrestricted right to the disputed funds in the
Texas accounts. In his Form 1040X refund claim, taxpayer made clear that the
amended return included a claim for deductions in prior years, specifically 1978 to
1981. In addition, taxpayer timely filed an amended return in October 1992 for the tax
year 1983, seeking a refund of $560,145. Taxpayer also based this claim on section
1341; he also noted that the claim included amended deductions for the years 1978 to
1982. At a conference held in November 1992 between taxpayer and the IRS, the
applicability of 26 U.S.C. § 461(f) as the basis for a refund in either 1982 or 1983 was
discussed as well as the applicability of section 1341. On November 17, 1992, the IRS
concluded that under either section 461(f) or section 1341, taxpayer failed to qualify
for a refund of taxes paid for the year 1982 or 1983.4

       Taxpayer challenged this ruling by filing suit in the district court in October
1994. The court below issued an opinion on August 6, 1996 on cross-motions for
summary judgment. The court first ruled that taxpayer is not entitled to a refund under
section 1341 because he never actually repaid LPP the funds from the Texas accounts.
The court concluded that an actual restoration of funds to an obligee must occur before

      3
        26 U.S.C. § 6511(a) provides that a claim for refund must be filed with the IRS
within three years of the time the tax return was filed or two years from the time the tax
was paid. Here, taxpayer paid his tax for the years 1980 to 1983 on February 12, 1991,
and filed his refund claim on August 29, 1991, well within the alternative two-year time
limit.
      4
       The IRS granted one portion of taxpayer’s 1983 claim. Specifically, the IRS
allowed a claim under section 1341 for the proceeds of the sale of taxpayer’s Florida
condominium that were then transferred to LPP pursuant to a separate settlement
agreement. Taxpayer had purchased the Florida condominium with bonus funds.
                                           -4-
a taxpayer may obtain relief under section 1341. According to the court, neither the
TROs or garnishment proceedings in Texas nor the transfer of funds to the escrow
account in Minnesota operated to restore the disputed funds to LPP, the alleged
obligee, and, hence, relief under section 1341 was not available to the taxpayer. The
court then held, however, that taxpayer is entitled to a refund under section 461(f). The
court noted that taxpayer meets all four statutory requirements for relief delineated in
section 461(f), including the transfer requirement. Specifically, the court ruled that a
transfer occurred when the parties agreed to place the disputed funds in an escrow
account in April 1983. The court also rejected the United States’ alternative argument
that, assuming section 461(f) applies, the deduction allowable is as a loss incurred in
a transaction entered into for profit, though not connected with a trade or business,
under 26 U.S.C. § 165(c)(2), not as a trade or business loss under 26 U.S.C. §
165(c)(1).

       In its opinion, the district court did not set the amount of refund due taxpayer.
Instead, the court encouraged the parties to reach agreement as to the proper amount
of the refund. Unable to reach a settlement, however, the parties submitted to the court
their respective claims for the proper refund amount. The United States used the tax
year 1983 as the basis for its refund calculation, concluding that the transfer giving rise
to the deduction allowable under section 461(f) occurred by way of the escrow account
in April 1983. Taxpayer based his refund calculation on the tax year 1982, concluding
that the TROs and the writ of garnishment issued in 1982 amounted to a transfer within
the meaning of section 461(f). Taxpayer also included in his claim a refund for net
operating losses carried back from 1982 to 1979. Without further opinion, on January
29, 1997, the court entered summary judgment in favor of taxpayer for $1,536,768, an
amount consistent with taxpayer’s claim for refund. The United States appeals and
taxpayer cross appeals from this decision.




                                            -5-
II.

      We review the district court’s grant of summary judgment de novo. See, e.g.,
Bremen Bank & Trust Co. v. United States, 131 F.3d 1259, 1263 (8th Cir. 1997).
Summary judgment is appropriate when there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c).
Because the parties have stipulated to the relevant facts, the questions on appeal solely
concern whether the district court’s judgment should be affirmed as a matter of law.

A.    The Record Demonstrates that a Transfer Within the Meaning of Section 461(f)
      Occurred in 1982.

       In general, an accrual basis taxpayer may not deduct an expense until (1) all
events have occurred that determine the fact of liability; (2) the amount thereof can be
determined with reasonable accuracy; and (3) economic performance has occurred with
respect to the expense. See Treas. Reg. § 1.461-1(a)(2). See also Dixie Pine Prods.
Co. v. Commissioner, 320 U.S. 516 (1944) (holding that an expense is not deductible
where the outcome of a liability is contingent upon the outcome of a contested lawsuit
because the fact and amount of the expense cannot be ascertained). In 1961, the
Supreme Court followed this general rule in United States v. Consolidated Edison Co.,
366 U.S. 380 (1961), when it held that a contested liability, though paid, was not
deductible until the outcome of the contest was determined. 366 U.S. at 390-92. In
response to the Supreme Court’s decision in Consolidated Edison, Congress carved out
a narrow exception to the general rule through section 461(f). See S.Supp.Rep.No. 830
(1964), reprinted in 1964 U.S.C.C.A.N. 1868, 1913. This section of the tax code now
provides that a taxpayer may take a deduction in the year of a transfer equal to the
amount transferred if the taxpayer satisfies the following four requirements:

             (1) the taxpayer contests an asserted liability,
             (2) the taxpayer transfers money or other property to provide for the
             satisfaction of an asserted liability,

                                           -6-
             (3) the contest with respect to the asserted liability exists after the time of
             the transfer, and
             (4) but for the fact that the asserted liability is contested, a deduction
             would be allowed for the taxable year of the transfer . . . .

26 U.S.C. § 461(f).

       The United States concedes that taxpayer meets the first, third, and fourth
requirements for favorable treatment under section 461(f). Moreover, the United States
does not contest that portion of the district court’s opinion which held that a transfer
with the meaning of section 461(f)(2) occurred in 1983 when the parties agreed to
transfer the disputed funds to the escrow account at the First National Bank in
Minneapolis in April 1983. The United States, however, argues that the district court
erred when it granted summary judgment to taxpayer in the amount of $1,536,768, an
amount that gave effect to taxpayer’s claim that a transfer occurred in 1982. The United
States contends no event gave rise to a “transfer” within the meaning of section
461(f)(2) in 1982 and, hence, taxpayer is only entitled to a deduction under this section
for the tax year 1983. Specifically, the United States points to Treasury regulation §
1.461-2(c) as support for the proposition that neither the TROs nor the writ of
garnishment issued in 1982 constitutes a transfer within the meaning of section
461(f)(2). Section 1.461-2(c) provides as follows:

             (c) Transfer to provide for the satisfaction of an asserted liability.

                    (1) In general – A taxpayer may provide for the satisfaction of an
             asserted liability by transferring money or other property beyond his
             control (i) to the person who is asserting the liability, (ii) to an escrowee
             or trustee pursuant to a written agreement . . ., or (iii) to an escrowee or
             trustee pursuant to an order of the United States, any state or subdivision
             thereof, or any agency or instrumentality of the foregoing, or a court . . .
             . A taxpayer may also provide for the satisfaction of an asserted liability
             by transferring money or other property beyond his control to a court with
             jurisdiction over the contest. . . . In order for money or other property to

                                           -7-
       be beyond the control of a taxpayer, the taxpayer must relinquish all
       authority over such money or other property.

Treas. Reg. 1.461-2(c). Based principally on the language of the regulation, the United
States claims taxpayer failed to take any action in 1982 that satisfies the transfer
requirement.

      We disagree. It is true that in its written opinion, the district court never
examined whether taxpayer met the transfer requirement of section 461(f) for the year
1982. However, the district court effectively adopted this proposition when it issued
a summary judgment order that gave effect to taxpayer’s claim that a transfer occurred
in 1982. From our review of the record, we are satisfied that the district court correctly
adopted taxpayer’s claim that a transfer within the meaning of section 461(f) occurred
in 1982.

        Section 461(f) is silent on the mechanics of the transfer requirement. And, in
such situations, deference is generally accorded the interpretation of the agency charged
with enforcing the statute. See, e.g., Commissioner v. South Texas Lumber Co., 333
U.S. 496, 501 (1948) (stating that Treasury regulations in particular are entitled to
deference as administrative interpretations of a statute). We agree and substantively do
give deference to the existing regulation. Yet, this is not the end of the matter. The
subtitle to the regulation explicitly begins, “[in] general.” Treas. Reg. 1.461-2(c)(1).
Both this circuit and the Ninth Circuit have reflected on the nomenclature preceding the
regulation and reasoned that the provision thereby offers only an illustrative, rather than
exhaustive, list of events that should be considered “transfers” for purposes of section
461(f)(2). See Varied Invs., Inc. v. United States, 31 F.3d 651, 653 (8th Cir. 1994);
Chem Aero, Inc. v. United States, 694 F.2d 196, 198 (9th Cir. 1982) (“phrase preceding
the listed methods of transfer, suggests that [the methods] are merely illustrative, not all-
inclusive”). In line with this precedent, we continue to hold that



                                            -8-
events other than those described in Treasury regulation 1.461-2(c)(1) may satisfy the
transfer requirement of section 461(f)(2).

        We now turn to the question of whether the TROs or the writ of garnishment,
both issued in 1982, qualify as events outside the ambit of the regulation that still satisfy
the statutory transfer requirement. As our framework for analysis, we employ the test
set forth in Chem Aero and Varied Investments. In Chem Aero, the Ninth Circuit held
that a taxpayer who posted an appeal bond was entitled to section 461(f) treatment. 694
F.2d at 198-200. In reaching this conclusion, the Ninth Circuit reasoned that by posting
the appeal bond, the taxpayer transferred funds beyond his control in a manner that did
not raise the specter of tax abuse. Id. at 199-200. Similarly, in Varied Investments,
this court considered whether an escrow account set up to secure an appeal bond and
only signed by one party satisfies the transfer requirement, notwithstanding that it is not
a method delineated in Treasury regulation 1.461-2(c). Adopting the Ninth Circuit’s
formula in Chem Aero, this court reasoned that the escrow account set up by taxpayer
removed the funds from taxpayer’s control. Varied Invs., 31 F.3d at 654-55. Also, the
court noted in Varied Investments that no evidence suggested taxpayer purposefully set
up the escrow account to limit tax liability. Id. at 655. Thus, we consider whether the
transfer requirement is satisfied by looking to see if the funds are “irrevocably parted
with, provided that the manner of transfer is not open to the possibility of tax abuse.”
Chem Aero, 31 F.3d 653-54.

       In this case, because we conclude the writ of garnishment standing alone satisfies
the transfer requirement, the effect of the TROs is not probed. Here, the writ of
garnishment issued by the Texas court effectively forced taxpayer to transfer funds.
Indeed, the writ of garnishment did more than simply place the funds temporarily
beyond taxpayer’s control. The writ of garnishment shifted actual control over the
funds from the taxpayer to the garnishees, the Texas banks. See Tex. Civ. Code Ann.
§ 4084 (West 1966) (after issuance of a writ upon the garnishee, “it shall not be lawful
for the garnishee to pay to the defendant any debt . . . .”). See also Intercontinental

                                            -9-
Terminals Co. v. Hollywood Marine, Inc., 630 S.W.2d 861, 863 (Tex. Ct. App. 1982)
(citing Gause v. Cone, 11 S.W. 162, 163 (Tex. 1889) (“Once a writ of garnishment has
been served a debtor may not by assignment or otherwise dispose of the funds in the
hands of the garnishee.”)); Chase Commercial Corp. v. Donald Benson Accessories,
Inc., 69 B.R. 32, 34 (N.D.Tex. 1986) (“[T]he issuance and service of a writ of
garnishment serves to trap funds in the hands of the garnishee which are due to a
judgment creditor.”). Moreover, once a writ of garnishment has been issued, the funds
are held by the garnishee as an officer of the court. Intercontinental Terminals, 630
S.W.2d at 863. Thus, the writ of garnishment in effect transferred the funds from the
taxpayer to the court.5

       Finally, nothing in the record suggests that taxpayer sought to induce issuance of
the writ so as to avoid tax liability. Rather, quite obviously, the transfer directly
resulted from the exigencies of litigation and, hence, cannot be characterized as a tax
avoidance scheme. We therefore conclude that the writ of garnishment issued by the
Texas court in 1982 constitutes a transfer within the meaning of section 461(f)(2).

B.    The District Court Properly Held That Taxpayer’s Deduction Under Section
      461(f) Is Otherwise Allowable as a Trade or Business Loss Under Section
      165(c)(1).

       In and of itself, section 461(f) does not authorize a deduction. Rather, section
461(f) affects the timing of a deduction that is otherwise allowable under the tax code.
See 26 U.S.C. 461(f)(4) (“[B]ut for the fact that the asserted liability is contested, a


      5
        In this sense, it is worth noting that the transfer effected by the writ of
garnishment falls within the methods of transfer listed in the regulation. That is, the
funds were placed beyond taxpayer’s control and under the control of a court because
the writ transferred control of the funds from the taxpayer to an officer of a court. See
Treas. Reg. 1.461-2(c) (providing that transfer of funds from the taxpayer to a court
pending the outcome of a contest satisfies the transfer requirement).
                                          -10-
deduction would be allowed for the taxable year of the transfer . . . .”). In this case, the
district court held that taxpayer’s transfer of funds to contest the liability entitled him
to a deduction for a business loss under 26 U.S.C. § 165(c)(1). The United States
contests this ruling, claiming instead that taxpayer’s transfer only entitles him to a
deduction for a loss incurred in a transaction entered into for profit, though not
connected with a trade or business under 26 U.S.C. § 165(c)(2). The distinction is
important because in calculating a net operating loss to be carried back to previous
years, a taxpayer may take in full all of the deduction attributable to trade or business
losses, whereas deductions not attributable to trade or business losses are only
allowable to the extent the gross income is not derived from a trade or business. See
26 U.S.C. § 172(c) and (d)(4). In this case, taxpayer’s claim for refund includes a net
operating loss carryback from 1982 to the tax year 1979. See infra Section II.C. Thus,
if the allowable deduction here is not for a business loss, taxpayer does not qualify for
the claimed net operating loss carryback.

        The United States first directs our attention to the language of section 461(f)(2),
which requires that “the taxpayer transfers money or other property to provide for the
satisfaction of the asserted liability.” According to the United States, the plain language
of this section requires that the nature of the allowable deduction must be determined
by examining the asserted liability. Thus, where funds are transferred to contest an
asserted liability that concerns a business expense, a deduction for a business loss is
allowable; conversely, where funds are transferred to contest an asserted liability that
concerns a non-business loss, only a deduction for a non-business loss is allowable. It
is well established that repayment of embezzled funds only gives rise to a deduction for
a non-business loss. See, e.g., Kraft v. United States, 991 F.2d 292, 298 (6th Cir. 1993)
(holding that repayment of embezzled funds is an expense deductible under 26 U.S.C.
§ 165(c)(2)); Stephens v. Commissioner, 905 F.2d 667, 670 (2d Cir. 1990) (same). The
United States thus asserts that here the funds were transferred to contest an asserted
liability that involved a non-business expense, namely


                                           -11-
embezzlement. And, therefore, the deduction allowable must be viewed as a deduction
for a non-business loss under section 165(c)(2).

        We are unpersuaded by the government’s argument. First, contrary to the
position of the United States, there is no language in the statute to suggest that
determining the nature of the deduction is limited to analysis of the underlying liability,
i.e., the embezzlement liability. Section 461(f) simply states that in the year of the
transfer a deduction must have been otherwise allowable. See 26 U.S.C. § 461(f)(4).
We are unwilling to read into the statute the government’s novel corollary that the form
of the deduction allowable in the year of transfer must be determined by the nature of
the asserted liability.

       Instead, in accord with settled principles of tax law, a transaction must be given
effect based on what actually happened, not what might have occurred. See Donald E.
Williams Co. v. Commissioner, 429 U.S. 569, 579 (1977) (quoting, Commissioner v.
National Alfalfa Dehydrating, 417 U.S. 134, 148-49 (1974) (“[A] transaction is to be
given its tax effect in accord with what actually occurred and not in accord with what
might have occurred.”). Congress even endorsed this principle when it enacted section
461(f), stating that “[t]he objective of the reporting of items of income and deduction
under the internal revenue laws generally is to realistically and practically match
receipts and disbursements attributable to specific tax years.” S.Rep.No. 830 (1964),
reprinted in 1964 U.S.C.C.A.N. 1673, 1773.

        The rationale underpinning this tax principle is especially evident in this case.
For, if one were to look only to the year of transfer, i.e., 1982, the outstanding litigation
underway at that time makes it impossible to determine if the funds transferred were
embezzled funds or funds actually due taxpayer. Thus, it is not readily apparent if one
looks solely to the year of the transfer whether the allowable deduction should be for
a business loss or a non-business loss. But, when all events that impinged upon the
transaction are considered, the form of the deduction that is most soundly grounded in

                                            -12-
reality is easily discerned. Specifically, taxpayer was conclusively adjudged not to have
embezzled the disputed funds by a jury before he filed the Form 1040X refund claim at
issue here. In view of all events that actually occurred, it is therefore clear that taxpayer
transferred funds owed to him as compensation, not embezzled funds. Accordingly, the
district court properly construed taxpayer’s transfer of funds to contest the asserted
liability as a deduction for a business loss under section 165(c)(1).

       Finally, the United States maintains this holding sets up a framework for
administering section 461(f) that is unworkable. In particular, the United States claims
this result potentially requires taxpayers and the IRS to hold tax years open until the
contest over the asserted liability is resolved. This is not the case. In those instances
where the ultimate determination as to the contested liability has yet to be made when
taxpayer files his or her refund claim with the IRS, the nature of the deduction still must
be determined upon careful review of all events consequent to the transaction. If the
IRS determines that the current framework dictated by the statute is unwieldy, then its
forum for redress is with Congress, not the judiciary.

C.     Taxpayer’s Claim for a Net Operating Loss Carryback to 1979 Is Jurisdictionally
       Deficient.

       Before the district court, taxpayer claimed that the deduction allowable under
section 461(f) for the year 1982 results in a $23,784 loss. As discussed above, taxpayer
claimed a refund for 1982 under section 165(c)(1), as a business expense. Therefore,
taxpayer also included as part of his refund calculation a claim for net operating losses
in 1982, which he carried back to 1979. This portion of the refund amounts to $9,206
plus interest by taxpayer’s calculation. Without opinion, the district court granted
taxpayer his refund request in its entirety, including the amount for the net operating loss
carryback to 1979.




                                            -13-
       On appeal, the United States maintains for the first time that the district court
erred when it accepted taxpayer’s claim for a net operating loss carryback to 1979. The
United States argues taxpayer failed to make a refund claim with the IRS for carryback
losses, and, hence, the district court lacked jurisdiction to rule on this aspect of
taxpayer’s refund suit. Taxpayer counters that his refund claim for 1982 made clear that
his tax liability for 1979 also was affected. Thus, taxpayer asserts that because his
Form 1040X refund claim for 1982 included an informal claim for refund of taxes paid
in 1979, he placed the IRS on notice and, as such, is entitled to a refund for the
carryback losses and the interest accruing thereon. Moreover, taxpayer claims that the
United States waived this argument when it failed to bring it to the attention of the
district court.

        Although the United States did not raise this jurisdictional argument before the
district court, it is well settled that “the question of a court’s jurisdiction over an action
is non-waivable and may be raised at any point in the litigation.” Berger Levee Dist.,
Franklin County, Missouri v. United States, 128 F.3d 679, 680 (8th Cir. 1997) (citing
Bueford v. Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir. 1995); Fed.R.Civ.P.
12(h)(3)). As a result, we must consider the United States’ argument that the district
court lacked subject-matter jurisdiction to issue a refund for the net-operating losses
carried back from 1982 to 1979.

       It is fundamental that the United States, as a sovereign, cannot be sued without
its consent. See United States v. Mitchell, 463 U.S. 206, 212 (1983); Manypenny v.
United States, 948 F.2d 1057, 1063 (8th Cir. 1991). Here, taxpayer filed his complaint
with the district court, asserting jurisdiction under 28 U.S.C. § 1346(a). This section
permits civil suits against the government for recovery of taxes “erroneously or illegally
assessed or collected .” As stated by the Supreme Court in United States v. Dalm, 494
U.S. 599 (1990), however, section 1346(a)(1) “must be read in conformity with other
statutory provisions which qualify a taxpayer’s right to bring a refund suit upon


                                            -14-
compliance with certain conditions.” 494 U.S. at 601. Most importantly, 26 U.S.C. §
7422(a) proscribes a taxpayer’s ability to maintain a refund suit as follows:

             No suit or proceeding shall be maintained in any court for the recovery
             of any internal revenue tax alleged to have been erroneously or
             illegally assessed or collected, or any penalty claimed to have been
             collected without authority, or of any sum alleged to have been
             excessive or in any manner wrongfully collected, until a claim for
             refund or credit has been duly filed with the Secretary, according to
             the provisions of law in that regard, and the regulations of the
             Secretary established in pursuance thereof.

26 U.S.C. § 7422(a). Accordingly, it is plain that the filing of a timely refund claim with
the IRS in accord with section 7422(a) is a prerequisite to maintaining a tax refund suit.
Indeed, the Supreme Court has squarely held this is a jurisdictional requirement that
cannot be waived. Dalm, 494 U.S. at 602; United States v. Kales, 314 U.S. 186, 193
(1941). See also Fairley v. United States, 901 F.2d 691, 693 (8th Cir. 1990); Bruno v.
United States, 547 F.2d 71, 74 (8th Cir. 1976); Essex v. Vinal, 499 F.2d 226, 231 (8th
Cir. 1974).

       Taxpayer here failed to comply in a timely manner with the statutory filing
requirements for its claimed refund of net operating losses in 1982 carried back to
1979.6 The statute governing the timeliness of taxpayer’s claim for a refund is found
in 26 U.S.C. § 6511(d)(2)(A). This section of the tax code mandates a “special period



      6
         As support for its jurisdictional argument, the United States only briefly raises
the timeliness issue and then only in its reply brief. Instead, the United States
principally relies upon its assertion that taxpayer never actually filed a claim for net
operating losses. Although as a general rule, we will not address arguments raised for
the first time in a reply brief, see, e.g., Planet Prods., Inc. v. Shank, 119 F.3d 729, 732
(8th Cir. 1997), in this case we entertain the timeliness argument due to its
jurisdictional nature.
                                           -15-
of limitation” for refund claims arising out of net operating loss carrybacks. In pertinent
part, this special provision states:

             If the claim for credit or refund relates to an overpayment attributable
             to a net operating loss carryback . . ., in lieu of the 3-year period of
             limitation prescribed in subsection (a), the period shall be that period
             which ends 3 years after the time prescribed by law for filing the
             return (including extensions thereof) for the taxable year of the net
             operating loss . . . .

26 U.S.C. § 6511(d)(2)(A). The taxable year in which taxpayer claims net operating
losses is 1982. The prescribed deadline for filing 1982 individual tax returns was April
15, 1983; with extensions, the deadline for filing the return was October 15, 1983. See
26 U.S.C. §§ 6151(a) and 6161(a)(1); Treas. Regs. 20-6151-1(a) and 20-6161-1(a)
(1982). From the record before the court, it appears taxpayer requested an extension
and filed his tax return for 1982 in October 1983. Pursuant to the terms of section
6511(d)(2)(A), at the very latest then, taxpayer was required to make his claim for
refund based on the net operating losses at issue here by October 15, 1986. Therefore,
even accepting taxpayer’s argument that the Form 1040X refund claim for 1982 taxes
filed in 1991 constituted an informal claim for net operating losses carried back to 1979,
we still would lack jurisdiction to grant taxpayer’s refund request.7 The claim


      7
        Although never addressed by taxpayer, we can only surmise that he considered
the timely filing of his refund claim for 1982 taxes under the two-year alternative time
limit of section 6511(a) sufficient to qualify him for net operating loss carryback
refunds. However, both the Sixth Circuit and the Fourth Circuit have squarely held that
the two-year limitation in section 6511(a) is inapplicable for purposes of considering
the timeliness of refund claims for net operating losses. See Sachs v. United States,
941 F.2d 464, 466 (6th Cir. 1991); Longiotti v. United States, 819 F.2d 65, 67 (4th Cir.
1987). “The reference to subsection (a) that is contained in § 6511(d)(2)(A) cannot be
read to expand the only limitation period contained in the [special net operating loss
provision] – the three-year period measured from the date of [a] return was required to
be filed.” Sachs, 941 F.2d at 466. We agree. The structure of the tax code makes
                                           -16-
for carryback losses, informal or otherwise, should have been filed by October 1986,
not August 1991. See Koss v. United States, 69 F.3d 705, 708 (3rd Cir. 1995) (finding
that taxpayer failed to comply with the requirements of section 6511(d)(2)(A) in seeking
a refund for a net operating loss carryback from the tax year 1977 when refund claim
was not brought until 1991, ten years after 1981 deadline); Sachs v. United States, 941
F.2d at 466 (noting that taxpayer failed to comply with section 6511(d)(2)(A) by filing
refund claim for a net operating loss carryback for 1981 in 1987, outside the three-year
statutory window); Malonek v. United States, 923 F. Supp. 1462, 1465 (D. Wyo. 1996)
(holding that because the special three-year limitation applies, for losses incurred in
1987 taxpayer had to file claim for net operating loss carryback refund by April 1991);
Whitney v. United States, 920 F. Supp. 41, 44 (W.D.N.Y. 1995) (finding taxpayer’s
claim for a refund based on operating losses in 1989 untimely because it was filed after
April 1993, the statutorily prescribed deadline for carryback refunds). Therefore, by the
plain terms of sections 6511(d)(2)(A) and 7422(a), the district court lacked jurisdiction
to grant taxpayer’s refund request for net operating losses in 1982 carried back to 1979.
Accordingly, we reverse and remand to the district court with instructions to calculate
the proper refund due taxpayer (i.e., the refund for 1982 taxes paid exclusive of the net
operating loss carryback to 1979 and the interest accruing thereon).

D.    The District Court Properly Denied Taxpayer’s Claim for a Refund under section
      1341.

      On cross appeal, taxpayer argues that he is entitled to an even greater refund for
1982 taxes under 26 U.S.C. § 1341, and that the district court erred in not granting a
refund under this section of the tax code. Briefly stated, Congress enacted section 1341



clear that the explicit three-year limitation in section 6511(d)(2)(A) is not meant to be
expanded; the alternative two-year limitation listed in section 6511(a) applies to refund
claims in general and should not be viewed as an alternative limitation for net operating
loss claims.
                                          -17-
in response to deficiencies associated with the so-called “claim of right” doctrine. In
general, the claim of right doctrine requires a taxpayer to report as income money that
he controls, yet to which competing claims may be made.

              Mr. Justice Brandeis, speaking for a unanimous Court in North
              American Oil Consolidated v. Burnet, 286 U.S. 417, 424 (1932), gave
              [the claim of right doctrine] its classic formulation. ‘If a taxpayer
              receives earnings under a claim of right and without restriction as to
              its disposition, he has received income which he is required to return,
              even though it may still be claimed that he is not entitled to retain the
              money, and even though he may still be adjudged liable to restore its
              equivalent.’ Should it later appear that the taxpayer was not entitled
              to keep the money, Mr. Justice Brandeis explained, he would be
              entitled to a deduction in the year of repayment; the taxes due for the
              year of receipt would not be affected.

United States v. Skelly Oil Co., 394 U.S. 678, 681-82 (1969). Of course, the inequities
that result from this doctrine are apparent. For example, under this doctrine a taxpayer
who later claims a deduction would be entitled to a lesser tax benefit if tax rates were
to increase in the intervening years or if taxpayer’s position in the tax brackets elevated.
Yet, prior to 1954, the potential hardships “were accepted as an unavoidable
consequence of the annual accounting system.” Id. at 682.

      To lessen the taxpayer’s burden, Congress enacted section 1341 in 1954. See
H.R.Rep.No. 1337, at 86-87 (1954), reprinted in 1954 U.S.C.C.A.N. 4017, 4436-37.
Section 1341 provides, in pertinent part, as follows:

              Computation of tax where taxpayer restores substantial amount held
              under claim of right.

              (a) General rule. – If –



                                           -18-
             (1) an item was included in gross income for a prior taxable year (or
             years) because it appeared that the taxpayer had an unrestricted right
             to such item;

             (2) a deduction is allowable for the taxable year because it was
             established after the close of such prior taxable year (or years) that the
             taxpayer did not have an unrestricted right to such item or to a portion
             of such item; and

             (3) the amount of such deduction exceeds $3,000, . . . .

Internal Revenue Code of 1954, Pub. L. No. 83-591, § 1341, 68A Stat. 3 (1954), 26
U.S.C. § 1341. If the taxpayer meets these three requirements, then he is entitled to
either the equivalent of a refund for income tax paid in the earlier year, or a deduction
from income in the year of repayment, whichever is more beneficial to the taxpayer.
See 26 U.S.C. § 1341(a)(4)-(5).

        Taxpayer maintains he qualifies for a deduction under section 1341. All parties
agree that taxpayer satisfies the first and third requirements. The contest turns on
whether taxpayer meets the second criteria. Of particular import, taxpayer insists that
through the actions of the Texas court in 1982, he lost his “unrestricted right” to the
disputed funds. Taxpayer then argues that the explicit language of section 1341(a)(2)
requires only that “the taxpayer did not have an unrestricted right” to the disputed funds.
Taxpayer maintains he therefore qualifies based on the plain language of section 1341.
The district court rejected taxpayer’s argument. According to taxpayer, however, the
district court impermissibly read into the statute an additional requirement – a taxpayer
only loses an unrestricted right to funds for purposes of section 1341(a)(2) when he or
she repays or restores the disputed funds.

      We disagree with the taxpayer. It is true that our starting place for analysis is the
language of the statute itself. See, e.g., Connecticut Nat’l. Bank v. Germain, 503 U.S.
249, 253-54 (1992); United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241

                                           -19-
(1989). And, when the language of the statute is clear and unambiguous, our analysis
also should end here. See, e.g., Davis v. Michigan Dep’t. of the Treasury, 489 U.S.
803, 808, n.3 (1989); Northern States Power Co. v. United States, 73 F.3d 764, 766
(8th Cir.), cert. denied, 117 S. Ct. 168 (1996). Yet, contrary to taxpayer’s argument, the
relevant statutory language here is not clear. Specifically, the language of section
1341(a)(2) makes no mention of how a taxpayer or the IRS is supposed to establish that
the taxpayer does not have an unrestricted right to income. That is, from the statute’s
terms it is entirely ambiguous as to how a taxpayer might lose his or her unrestricted
right to disputed funds.

       Therefore, for purposes of section 1341(a)(2), it is appropriate to examine other
legislative sources to ascertain the criteria Congress would have us use to determine
whether or not a taxpayer has lost his unrestricted right to funds. In doing so, we first
note that the legislative history is replete with references to repayment, restoration, and
restitution. H.R. Rep. No. 1337 (1954), reprinted in 1954 U.S.C.C.A.N. 4017, 4113
(“The committee’s bill provides that if the amount restored exceeds $3,000, the
taxpayer may recompute the tax for the prior year, excluding from income the amount
repaid,” and “[E]xcluding the amount repaid from the earlier year’s income is likely to
have little, if any, tax advantage over taking a deduction in the year of restitution.”)
(emphasis added); S.Rep.No. 1622 (1954), reprinted in 1954 U.S.C.C.A.N. 4621, 4751
(adopting the same language contained in the House report). In addition, it is instructive
to turn to the title of the statute to aid in resolving textual ambiguity. See INS v. Nat’l
Ctr. for Immigrants’ Rights, 502 U.S. 183, 189 (1991) (citations omitted) (stating that
“the title of a statute or section can aid in resolving an ambiguity in the legislative text.”)
Here, the title to section 1341 reads, “Computation of Tax Where Taxpayer Restores
Substantial Amount Held Under Claim of Right.” 26 U.S.C. § 1341 (emphasis added).
As with the legislative history, the title of the statute plainly indicates that a taxpayer
must restore funds to establish that he or she has lost the unrestricted right to those
funds.


                                             -20-
       Similarly, the regulations promulgated by the IRS to administer the statute require
that taxpayer must actually repay funds to qualify for section 1341treatment. For
instance, Treasury regulation § 1.1341-1(a)(1) provides that “restoration to another” is
a prerequisite for eligibility under section 1341. And, Treasury regulation § 1.1341-1(e)
explicitly states that “[t]he provisions of section 1341 and this section shall be
applicable in the case of a taxpayer on the cash receipts and disbursements method of
accounting only to the taxable year in which the item of income included in a prior year
(or years) under a claim of right is actually repaid.” (Emphasis added). We find
reference to the regulations instructive because an agency’s interpretation, when
reasonable, is entitled to deference, especially where the statute is ambiguous. See, e.g.,
Rowan Cos., Inc. v. United States, 452 U.S. 247, 252 (1981); Commissioner v. Portland
Cement Co. of Utah, 450 U.S. 156, 169 (1981). Moreover, in the few instances where
this issue has been discussed, the courts have also found that section 1341 requires
actual repayment, restoration, or restitution. See Kappel v. United States, 437 F.2d
1222, 1226 (3rd Cir. 1971) (“The requirement that a legal obligation exist to restore
funds before a deduction is allowable under the claim of right doctrine is derived from
§ 1341(a)(2) of the Code.”); Smith v. Commissioner, 110 T.C. No. 2, 1998 WL 6147
(Jan. 12, 1998) (“Section 1341 provides relief to taxpayers who are forced to repay an
item previously reported as income under a claim of right.”) (emphasis added). We
therefore conclude that under section 1341(a)(2), funds must actually be repaid to
establish that the unrestricted right to those funds has been lost.

       Finally, taxpayer claims that even assuming section 1341 requires actual
repayment of disputed funds, the facts here establish that he qualifies for treatment
under this section of the tax code. Specifically, taxpayer argues that the TROs and the
writ of garnishment issued by the Texas court in 1982 operated as repayment or
restoration sufficient to qualify for section 1341 treatment. We find no merit in
taxpayer’s argument. It is true that the TROs and the writ of garnishment changed the
preexisting legal rights taxpayer had with respect to the disputed funds. When the
TROs were issued, taxpayer temporarily lost his unfettered control over the funds.

                                           -21-
And, when the writ of garnishment issued, the disputed funds were legally transferred
out of taxpayer’s hands and into the hands of the garnishees, the Texas banks. See
supra Section II.A. Yet, neither the TROs nor the writ of garnishment operated to repay
or restore funds. Webster’s Dictionary defines “repay” as “to pay back (a person)” and
defines “restore” as “to give back (. . .); make restitution of.” WEBSTER’S NEW WORLD
DICTIONARY 1137, 1145 (3d ed. 1988). Black’s Law Dictionary in turn defines
“restitution” to mean the “[a]ct or making good or giving an equivalent for or restoring
something to the rightful owner.” BLACK’S LAW DICTIONARY 1313 (6th ed. 1990).
Taxpayer concedes LPP never received any funds by way of the TROs and the writ of
garnishment. We therefore conclude taxpayer does not qualify for section 1341
treatment because he never repaid funds to LPP.

III.

        We therefore affirm the district court’s opinion in part and reverse and remand
in part. Because we conclude this court lacks jurisdiction to consider taxpayer’s claim
for a refund for net operating losses carried back from 1982 to 1979, we remand to the
district court to recalculate the appropriate tax refund due taxpayer for the year 1982.

A true copy.

   ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -22-